Citation Nr: 0208978	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  92-13 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for depression, claimed 
as secondary to service-connected low back pain syndrome.

2.  Entitlement to an evaluation in excess of 10 percent for 
chondromalacia patellae of the right knee.  


REPRESENTATION

Appellant represented by:	Nancy E. Killeen, Esq.


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to May 
1983. 

Correspondence in the claims file suggests that the veteran 
has raised claims of an increased rating for her low back 
disability and a total rating based on individual 
unemployability.  These matters are referred to the RO for 
appropriate action.

REMAND

The case has an extensive procedural history that will be 
reported in detail when the case is decided on the merits.  
Suffice it to point out that in March 1998, the RO denied, in 
part, a claim for a compensable rating for chondromalacia 
patella of the right knee and found that new and material 
evidence had not been submitted to reopen the claim of 
entitlement to service connection for depression claimed as 
secondary to low back pain syndrome.  In February 2001, the 
Board held, in part, that new and material evidence had been 
submitted to reopen the claim of service connection for 
depression and remanded that issue and the issue of a 
compensable rating for the right knee disability for further 
development.  

In an August 2001 rating decision, following a June 2001 fee 
basis orthopedic examination, the RO assigned a 10 percent 
disability rating for chondromalacia patella of the right 
knee, effective April 21, 1995.  Service connection was again 
denied for depression.  In an August 30, 2001, letter, the RO 
indicated that the grant of a compensable rating for 
chondromalacia patella of the right knee was a total grant of 
benefits and that issue was not included in the supplemental 
statement of the case issued on August 28, 2001.  Although 
the increase represented a grant of benefits, a decision 
awarding a higher rating, but less than the maximum available 
benefit, does not abrogate the pending appeal.  AB v. Brown, 
6 Vet. App. 35, 38 (1993).  Therefore, the issue of an 
increased rating for chondromalacia patella of the right knee 
remains pending.

When additional pertinent evidence is received after the 
latest supplemental statement of the case, another 
supplemental statement of the case must be issued.  See 
38 C.F.R. § 19.31 (2001).  Furthermore, in its remand the 
Board ordered the issuance of a supplemental statement of the 
case on issues that remained pending.  See Stegall v. West, 
11 Vet. App. 268 (1998).  

Since the case must be remanded for the issuance of a 
supplemental statement of the case on the right knee issue, 
the Board will request the RO to accomplish additional 
development that is necessary before the Board can decide the 
appeal.   

The last request for VA medical records was made in April 
2001.  However, records submitted by the representative 
reflect that the veteran received VA treatment in September 
and October 2001 for depression at the Las Vegas, Nevada, VA 
Medical Center.  Therefore, there may be additional VA 
medical records that need to be obtained.

The veteran was discharged from active service on May 14, 
1983.  VA received her service medical records on May 19, 
1983, which the Army may have sent.  These records include a 
record dated February 7, 1980, showing that the veteran and 
her husband underwent marital counseling on that day, and 
that she was initially seen on January 31, 1980.  A record 
dated November 3, 1982, reflects that the veteran requested 
to see a psychiatrist at the community mental health activity 
at Fort Gordon, Georgia.  It was noted that a medical doctor 
would be consulted and that no immediate follow-up was 
scheduled.  The report of her March 1983 separation 
examination notes that she was currently seeing a "psych."  
She also reported a history of psychiatric symptoms and that 
she had had mental health counseling at Fort Leonard Wood; 
Taegu, Korea; and Fort Gordon, Georgia.  

The service medical records associated with the claims file 
do not contain any records showing psychiatric treatment in 
or around March 1983.  Because service medical records were 
received only a few days after discharge, additional service 
medical records regarding psychiatric treatment may be 
available.   Additionally, a report of a December 1993 
psychological evaluation in conjunction with the veteran's 
claim for Social Security disability benefits reflects that 
she had been receiving medication from a Vet Center and in a 
subsequent statement the veteran referred to treatment by a 
counselor at a Vet Center.  Although these matters were not 
specifically noted in the February 2001 decision and remand, 
they require further development, especially in light of the 
Veterans Claims Assistance Act of 2000 (VCAA).

In a May 1997 letter to the President, the veteran indicated 
that she had been receiving Social Security disability 
benefits and that her claim had initially been denied.  In 
October 1997, VA received medical records from the Social 
Security Administration (SSA) and a copy of a February 1994 
letter to the veteran indicating that her Social Security 
disability claim was denied.  Thus it appears that there was 
a subsequent decision granting benefits, perhaps with 
additional evidence.  

Accordingly, this case is REMANDED for the following:
 
1.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).

3.  Through her attorney, the RO should 
ask the veteran to identify all sources 
of treatment or evaluation, non-VA and 
VA, for any psychiatric disorders and any 
right knee problems since February 2001.  
The RO should also ask the veteran to 
identify the Vet Center(s) where she has 
received treatment and the periods of 
such treatment.  Thereafter, the RO 
should obtain any medical records not 
currently on file, to include any 
additional medical records since February 
2001 from the Las Vegas, Nevada, VA 
Medical Center and any identified Vet 
Centers.  If any attempts to obtain the 
additional evidence are unsuccessful, the 
RO should comply with the notice 
provisions of the VCAA of 2000.

4.  The RO should request the National 
Personnel Records Center (NPRC) to try to 
locate any additional service medical 
records pertaining to the veteran, 
specifically to include any mental health 
clinic, marital counseling, and/or 
psychiatric treatment records that may be 
filed separately.  If any attempts to 
obtain the additional evidence are 
unsuccessful, the RO should comply with 
the notice provisions of the VCAA of 
2000.

5.  The RO should try to obtain the 
Social Security decision granting the 
veteran disability benefits issued 
subsequent to the February 1994 denial of 
such benefits and a copy of any medical 
records that were obtained by Social 
Security subsequent to September 1997 or 
that were not sent to VA with the 
September 1997 letter from Social 
Security.  If the attempts to obtain this 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA of 2000.

6.  The RO should ensure that the 
aforementioned development has been 
completed to the extent possible.  See 
Stegall v. West, 11 Vet. App. 268 (1998).  
Any additional, necessary development 
should be conducted.  The RO should also 
review the additional evidence submitted 
to the Board.

8.  The RO should readjudicate the claims 
on appeal.  If any benefit sought on 
appeal remains denied, the appellant and 
the representative must be provided a 
supplemental statement of the case (SSOC) 
that addresses any issues remaining on 
appeal.  The SSOC should contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal, with 
consideration of 38 C.F.R. §§ 3.321, 
4.10, 4.40, 4.45, 4.59; and any other 
applicable law, including case law, and 
regulations.  An appropriate period of 
time should be allowed for response.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).

